Citation Nr: 0800633	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-20 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for diabetes mellitus 
(type II).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1965.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which: (1) granted service 
connection for PTSD and assigned a 30 percent rating, 
effective September 7, 2001; (2) denied service connection 
for sleep apnea; and (3) denied service connection for 
diabetes mellitus (type II).  The veteran perfected an appeal 
as to the disability rating assigned for PTSD as well as to 
the denials of service connection for sleep apnea and 
diabetes mellitus (type II).

For reasons explained below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

In October 2007, the veteran's representative (on the 
veteran's behalf) requested a hearing at the RO before a 
Veterans Law Judge of the Board.  See 38 C.F.R. 
§§ 3.103(c)(1); 20.700(a) (2007).  Such a hearing has not 
been scheduled, and the veteran's request for such a hearing 
has not been withdrawn.

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance with 
the docket number of his appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



